Order entered July 23, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01677-CR

                              MELVIN CELESTINE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F08-61495-I

                                          ORDER
         The Court GRANTS appellant’s July 18, 2013 motion for extension of time to file a

reply brief.

         We ORDER appellant to file his reply brief within THIRTY DAYS from the date of this

order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE